Citation Nr: 1131808	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-17 490	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for a left ankle strain, currently rated as 10 percent disabling.

2.  Entitlement to a higher rating for degenerative joint disease of the left knee, currently rated as 10 percent disabling.

3.  Entitlement to a higher rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.

4.  Entitlement to a higher rating for cervical spine degenerative disc disease and degenerative joint disease, currently rated as 10 percent disabling.

5.  Whether the Veteran's child, [redacted], born July [redacted], 1975, is shown to have become permanently incapable of self support prior to the age of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2006, and January 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January 2007 and April 2009, statements of the case were issued in April 2007 and August 2009, and substantive appeals were received in June 2007 and September 2009.   

In a January 2011 letter, the Veteran expressly withdrew a number of issues which were initially in appellate status.  The Board notes that the issues involving the ratings for the left ankle, left knee, right knee, and cervical spine have been described both in terms of increased ratings as well as earlier effective dates for increased ratings.  Where, as in the instant case, the appeal as to these issues arises from the original assignment of disability evaluations following awards of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  In other words, the matter of the proper effective date to be assigned for increased ratings is contemplated in the review of the increased rating issues.  Accordingly, the Board has described the issues as shown on the first page of this decision. 

The issues of entitlement to a higher ratings for a left ankle strain, for degenerative joint disease of the left and right knees, and for cervical spine degenerative disc 
disease and degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's daughter was born on July [redacted], 1975 and attained the age of 18 on July [redacted], 1993.  

2.  The Veteran's daughter was not permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter prior to attaining the age of 18 are not met.  38 U.S.C.A. § 101(4), 103(e), 1310, 1542, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

With regards to the issue of whether the Veteran's child is shown to have become permanently incapable of self support prior to the age of 18, the Board notes that the RO provided VCAA notice to the Veteran in April 2006, prior to the August 2006 rating decision.    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained relevant evidence and afforded the appellant an opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Child permanently incapable of self support

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).

The Board stresses to the appellant that the focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time which determines whether entitlement to the status of 'child' should be granted.

In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  Id.  According to the Court, if a finding is made that a claimant was permanently incapable of self support as of the claimant's 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis which is that VA has a burden of showing improvement sufficient to render the claimant capable of self-support.  However, if the claimant is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.

Turning to the facts, the record reflects that the Veteran's daughter was born on July [redacted], 1975 and attained the age of 18 years on July [redacted], 1993.  She was diagnosed with multiple sclerosis in May 1998.  In the Veteran's June 2007 substantive appeal (VA Form 9) he argues that his daughter had multiple medical complications in approximately 1990, and that she was medically evacuated to a US military hospital at Clark Air Base.  He believes that the military hospital personnel erroneously failed to diagnose multiple sclerosis (MS) at that time.  He contends that the failure to diagnose her in 1990 (thereby causing her diagnosis to be delayed by eight years) caused his daughter to become permanently disabled and placed on social security disability benefits as of February 2005.  

The Veteran submitted a February 2002 letter from Dr. B.B.M. of Neuroscience Consultants of Northern Virginia.  Dr. B.B.M. stated that based on her knowledge of MS, she could state with a reasonable degree of medical certainty that the presentation of left lower extremity numbness in 1990 was most likely her first attack of MS.  

The Board notes that even if it can be shown that the Veteran's daughter suffered from the early stages of MS in the early 1990s (before she turned 18), there is still no evidence that she became permanently incapable of self-support prior to the age of 18.  To the contrary, a November 2000 treatment report from Neuroscience Consultants reflects that the she had moved to Pittsburgh with her fiancé and that she worked from home.  The examiner stated that although she has relapsing and remitting MS, previous testing (including brain and spinal MRI) has shown that her MS was not very extensive.  The Board acknowledges that a July 1999 letter from CIGNA Insurance Company advised the Veteran's daughter that she was approved for long-term disability benefits.  However, July 1999 is still six years after she turned 18 years old.  

After careful consideration, the Board finds that the Veteran's daughter did not become permanently incapable of self- support before reaching the age of 18 years. 


ORDER

The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter prior to attaining the age of 18 were not met.  To this extent, the appeal is denied.  


REMAND

In a May 2011 Brief, the Veteran's representative pointed out that the Veteran's left ankle, bilateral knees, and cervical spine were last examined in December 2008.  The representative then argued that when a veteran claims that his disorders are worse than when originally rated, VA has a duty to afford the Veteran new examinations.  With regard to this assertion, the Board acknowledges that while a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board believes that the implicit assertion in the representative's brief is that the disabilities at issue have increased in severity since the 2008 examination.  Although the Board regrets further delay, the representative (on the Veteran's behalf) has requested a remand for new examinations in keeping with the General Counsel's guidance. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his left ankle sprain, cervical spine degenerative disc disease, and degenerative joint disease of his left and right knees.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

2.  After completion of the above, the RO should review the expanded record and determine if higher ratings are warranted for left ankle strain, degenerative joint disease of the left and right knees knee, and cervical spine degenerative disc disease since March 4, 2005.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


